DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-30 are pending in this application. Claims 1, 20, 29 and 30 have been amended, no claim has been canceled or added.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to independent claims 20 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-11, 16-17, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al (US 20170070914 A1) in view of Seok#1 (US20140086200A1), and further in view of Wang (US20100208608A1) and Tian et al (US 20140192659 A1).

Regarding claim 1 (Currently Amended), CHUN’914 discloses a method for wireless communication by an access point (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), comprising:
2broadcasting, to a plurality of stations (see, Fig.30, STAs, par 0534), an indication requesting feedback associated 3with one or more network parameters (see, Fig.30, AP sends an (HE) NDPA frame 3010 to STAs with control information such as feedback indication information regarding which DL channel to be measured by each specified STA, par 0534. Noted: AP notifies STAs using broadcast feedback method, par 0530. Noted: network parameters corresponding to channel state information such as the number of preferred streams as a result of the measurement, an MCS level, channel SNR and beamforming feedback vector/matrix, par 0532, 0534);  
4broadcasting, to the plurality of stations (see, Fig.30, STAs, par 0534), a request for transmission of the feedback 5identified in the indication (see, Fig. 30, AP sends a trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536. Noted: AP notifies STAs using broadcast feedback method, par 0530 and AP notifies STA using broadcast as indicated in Fig.25, par 0446-0449, 0591), the request indicating a plurality of channels for transmitting the feedback (see, trigger frame 3030 including Resource allocation information to each STA for the UL MU transmission of channel state information about each of the target DL channels to be measured, par 0536-0537), each channel of the plurality of channels mapping to a network parameter of the one or more network parameters (see, Fig. 32, feedback information for a DL channel of targeted DL channels indicated by subfield in HE control field including number of recommended spatial streams, recommended MCS and bandwidth information related to a recommended MCS as response to the request indicated by subfield in HE control field such as coding scheme (MCS) feedback request (MRQ) subfield, par 0215, 0218, 0536-0537,0540 and 0565);  
6receiving, from at least one of the plurality of stations (see, Fig.30, STAs, par 0534), feedback based at least in part 7on the indication requesting feedback and the request for transmission of the feedback (see, Fig. 30, AP receives feedback frames 3040 including channel state information from STAs which generated by measuring target DL channels indicated in NDPA frame 3010 and trigger frame 3030, par 0537-0538);  
	CHUN’914 discloses all the claim limitations but fails to explicitly teach: 
receiving, from at least one of the plurality of stations, feedback via at least one channel of the plurality of channels associated with the indication requesting feedback and the request for transmission of the feedback, each channel of the plurality of channels indicating, via one or more channel characteristics, a selected network parameter of the at least one of the plurality of stations; 
measuring the one or more channel characteristics of each channel of the plurality of channels associated with the feedback, the one or more channel characteristics of each channel indicating a quantity of stations that used the each channel to indicate the network parameter in response to broadcasting the request; and 
communicating with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Seok#1’200 from the same field of endeavor (see, fig. 4 and 10,  WLAN system including a plurality of APs serving a plurality of STAs, par 0071 and 00236-0239) discloses:
receiving, from at least one of the plurality of stations (see, STA and peripheral STAs that receives the RTS (request to send), par 0116 and 0118. Noted, non-AP STA corresponding to STA (UE), AP STA corresponding to AP, par 0071), feedback via at least one channel of the plurality of channels associated with the indication requesting feedback and the request for transmission of the feedback (see, fig. 10-11, STA sends CTS only on the sub-channel(s) with highest channel quality (SNR) in response to received RTS from AP on each of the multiple sub-channels, par 0135-0136, 0141 and 0144), each channel of the plurality of channels indicating, via one or more channel characteristics(see, bitmap in the CTS frame indicating an SNR level of each sub-channel, par 0153), a selected network parameter of the at least one of the plurality of stations (see, STA of multiple STAs sends CTS on the sub-channel(s) with highest channel quality (SNR), bitmap in CTS frame indicate an SNR level of each sub-channel, par 0141, 0144, 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Seok#1’200 into that of CHUN’914. The motivation would have been to select sub-channel with best QoS from a plurality of sub-channels (par 0142).
The combination of CHUN’914 and Seok#1’200 discloses all the claim limitations but fails to explicitly teach:
measuring the one or more channel characteristics of each channel of the plurality of channels associated with the feedback, the one or more channel characteristics of each channel indicating a quantity of stations that used the each channel to indicate the network parameter in response to broadcasting the request; and 
communicating with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses: measuring the one or more channel characteristics (see, BS measures uplink channel quality of uplink sounding signal of resource block, par 0045-0046) of each channel of the plurality of channels (see, resource block of resource blocks, par 0038) associated with the feedback (see, MSs measures channel quality of all resource blocks upon receiving broadcasting channel quality threshold message and responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold, BS measures uplink channel quality of uplink sounding signal of each of the resource blocks to estimate the measured downlink channel quality for the resource block as measured by each of the MSs, par 0035-0036, 0045-0046), the one or more channel characteristics (see, uplink channel quality of uplink sounding signal of each of the resource blocks, par 0045-0046) of each channel indicating a quantity of stations (see, multiple MSs responses on the resource block, par 0041. Noted, each MS could be identified by subcarrier location in the resource block when measuring channel quality) that used the each channel to indicate the network parameter (see, channel quality threshold, par 0034) in response to broadcasting the request (see, MSs measures channel quality of all resource blocks upon receiving broadcasting channel quality threshold message and responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold, BS measures uplink channel quality of uplink sounding signal of each of the resource blocks to estimate the measured downlink channel quality for the resource block as measured by each of the MSs, par 0035-0036, 0045-0046).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).
The combination of CHUN’914, Seok#1’200 and Wang’608 discloses all the claim limitations but fails to explicitly teach: communicating with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Tian’659 from the same field of endeavor (see, fig. 1, wireless communications system 100 includes base stations 105, M2M devices 115, a base station controller 120 and a core network 130, par 0046) discloses: communicating with one or more of the plurality of stations (see, M2M device(s) using first frequency channel, par 0006, 0159) in accordance with a first network parameter (see, frequency of the first frequency channel, par 0159) of the one or more network parameters (see, data continues to be communicated at the first data rate using the first frequency channel between base station and M2M device if ACK received, par 0159), wherein the first network parameter (see, frequency of the first frequency channel, par 0159) is based at least in part on the one or more channel characteristics (see, channel capacity, par 0020) of a channel associated with the first network parameter (see, first frequency channel or second frequency channel is selected based at least in part on the available capacity of each channel that is correlated to channel capacity (associated to the frequency of the first/second frequency channel), par 0020), and wherein the one or more channel characteristics of the channel (see, channel capacity, par 0128) are indicative of the quantity of stations (see, number of M2M stations, par 0128) that used the channel to indicate the first network parameter (see, channel capacity represents the number of M2M devices using the frequency channel simultaneously, M2M stations selects frequency channel as preferred channel according to ACK received (showing good channel quality) and therefore indicates the frequency of the frequency channel when transmitting data afterwards and frequency of the frequency channel can be equated to network parameter, par 0128, 0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Tian’659 into that of CHUN’914 modified by Seok#1’200 and Wang’608. The motivation would have been to manage power of an M2M device by selecting a frequency channel to use based on the RoT threshold of the channel based on a data rate used to transmit on the reverse link (par 0158).

Regarding claim 2 (Previously Presented), CHUN’914 modified by Seok#1’200 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534).
The combination of CHUN’914, Seok#1’200 and Tian’659 discloses all the claim limitations but fails to explicitly teach: wherein receiving the feedback comprises receiving, by the access point, a response from at least one of the plurality of stations that includes data indicating the one or more network parameters identified by the plurality of stations, the measuring of the one or more channel characteristics of each channel being based at least in part on the data.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses: wherein receiving the feedback (see, fig. 4, MSs transmit to the BS sounding signal on selected resource block(s) whose measured downlink channel quality greater than or equal to the channel quality threshold receipt of the broadcast channel quality threshold message 412, par 0035, 0038) comprises receiving, by the access point (see, fig. 4, BS, par 0029), a response from at least one of the plurality of stations that includes data (see, unique code for each MS to encode transmitted sounding signal to identify different MS, par 0042) indicating the one or more network parameters identified by the plurality of stations (see, each of MSs transmit to the BS encoded sounding signal on selected resource block(s) whose measured downlink channel quality greater than or equal to the channel quality threshold receipt of the broadcast channel quality threshold message 412, par 0035, 0038, 0042), the measuring of the one or more channel characteristics (see, channel quality to be measured on uplink, par 0046), of each channel (see, resource block, par 0046) being based at least in part on the data (see, BS measures channel quality of a sounding signal for resource blocks and identifies each MS according to the unique code included in sounding signal, par 0042 and 0046).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).

Regarding claim 3(Original), CHUN’914 discloses the method of claim 2 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the data includes a single bit representing a 2binary response to the indication requesting feedback, or a plurality of bits representing a 3value in response to the indication requesting feedback, or a combination thereof (see, channel state information including the number of preferred streams as a result of the channel state measurement instruct by AP NDPA frame 3010, par 0532, 0534. Noted: a plurality of bits used to indicate number of preferred streams).

Regarding claim 4 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), further comprising selecting a list of channel 2candidates to serve as a primary channel for the access point (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, par 0546 and 0548), wherein the indication includes 3the list of channel candidates and the selected network parameter (see, FG (frequency granularity) unit, par 0578) is one of the channel 4candidates (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, each STA reports the location of N (1 or more) FGs having the best channel state accordingly, par 0546, 0548 and 0578).

Regarding claim 5 (Previously Presented), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein receiving the feedback on the at least one channel of the 3plurality of channels (see, Fig. 30, AP receives feedback frames 3040 including channel state information from STAs which generated by measuring target DL channels indicated in NDPA frame 3010 and trigger frame 3030, par 0537-0538). 
The combination of CHUN’914, Seok#1’200 and Tian’659 discloses all the claim limitations but fails to explicitly teach: wherein receiving the feedback comprises detecting energy levels, or energy patterns, or other signal statistics, on the at least one channel of the plurality of channels, the measuring of the one or more channel characteristics of each channel being based at least in part on the detected energy levels, or energy patterns, or other signal statistics, and the detected energy levels, or energy patterns, or other signal statistics being configured to indicate the one or more network parameters identified by the plurality of stations in response to broadcasting the request.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses:
wherein receiving the feedback (see, fig. 4, MSs responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold upon receiving broadcasting channel quality threshold message, par 0035-0036, 0045-0046) comprises detecting energy levels (see, use SNR or CINR to identify channel quality, par 0032) , or energy patterns, or other signal statistics, on the at least one channel of the plurality of channels (see, fig. 4, MSs responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold upon receiving broadcasting channel quality threshold message, channel quality per resource block are identified by SNR or CINR, par 0032, 0035-0036, 0045-0046), the measuring of the one or more channel characteristics of each channel (see, BS measures uplink channel quality of uplink sounding signal of resource block, par 0045-0046) being based at least in part on the detected energy levels, or energy patterns, or other signal statistics, and the detected energy levels, or energy patterns, or other signal statistics being configured to indicate the one or more network parameters identified by the plurality of stations in response to broadcasting the request (see, MSs measures channel quality of all resource blocks upon receiving broadcasting channel quality threshold message and responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold, BS measures uplink channel quality of uplink sounding signal of each of the resource blocks to estimate the measured downlink channel quality for the resource block as measured by each of the MSs, channel quality per resource block are identified by SNR or CINR, par 0032, 0035-0036, 0045-0046. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200 and Tian’659. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).

Regarding claim 7 (Previously Presented), CHUN’914 modified by Wang’608 and Tian’659 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534). 
The combination of CHUN’914, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: wherein the one or more channel characteristic of each channel include at least 2one of an energy detected on at least one channel of the plurality of channels, a quantity of 3stations using at least one channel of the plurality of channels, a quantity of stations 4contending for access to at least one channel of the plurality of channels, a quantity of 5packets being communicated over at least one channel of the plurality of channels, or a 6quantity of packets.

However Seok#1’200 from the same field of endeavor (see, fig. 4 and 10,  WLAN system including a plurality of APs serving a plurality of STAs, par 0071 and 00236-0239) discloses: wherein the one or more channel characteristic (see, bitmap in the CTS frame indicating an SNR level of each sub-channel, par 0153) of each channel include at least 2one of an energy detected on at least one channel of the plurality of channels, a quantity of 3stations (see, STA and peripheral STAs that receives the RTS (request to send), par 0116 and 0118. Noted, non-AP STA corresponding to STA (UE), AP STA corresponding to AP, par 0071) using at least one channel of the plurality of channels (see, AP receives CTS from STA of multiple STAs only on sub-channels with highest channel quality (SNR), the bitmap in CTS frame indicates SNR level of each sub-channel of a plurality sub-channels, par 0116, 0144 and 0153), a quantity of stations 4contending for access to at least one channel of the plurality of channels, a quantity of 5packets being communicated over at least one channel of the plurality of channels, or a 6quantity of packets  (Noted: examiner pick one of the option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Seok#1’200 into that of CHUN’914 modified by Wang’608 and Tian’659. The motivation would have been to select sub-channel with best QoS from a plurality of sub-channels (par 0142).

Regarding claim 8 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), further comprising selecting a list of frequency 2spectrum band candidates associated with a primary channel for the access point (see, perform DL CSI feedback as requested to obtain a channel state and channel state of each frequency resource unit in order for an AP to efficiently allocate (or schedule) frequency resource units to a plurality of STAs and efficient data transmission, par 0227, 0608), wherein the 3indication includes the list of frequency spectrum band candidates and the selected network 4parameter (see, FG (frequency granularity) unit, par 0578) is one of the frequency spectrum band candidates (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, each STA reports the location of N (1 or more) FGs having the best channel state accordingly, par 0546, 0548 and 0578). 

Regarding claim 10 (Previously Presented),  CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), further comprising mapping a plurality of responses to 2the indication to the plurality of channels (see, Fig. 30, AP sends trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536. Noted: mapping of response correlated to resource allocation), wherein selecting the first network parameter (see, preferred number of streams of specific channel and preferred FGs, par 0532 and par 0587) is based 3at least in part on the mapping of the plurality of responses to the plurality of channels (See, AP instructs each of multiple STAs performs DL CSI feedback to obtain a channel state for specific channel and channel state in an FG (frequency granularity) unit, obtains preferred number of streams of specific channel and preferred FGs,  par 0530, 0532, 0578, 0587, 0608).

Regarding claim 11 (Original),  CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), further comprising identifying a spatial reuse 2parameter (see, feedback frequency granularity (FG), par 0560) for a basic service set (BSS) (Note, obtains a channel state in an FG (frequency granularity) unit for a BSS and indicates the location of N (N=1 or more) FGs having the best channel state and send feedback information, par 0087, 0578, 0587), wherein the indication requesting feedback includes the spatial reuse parameter (see, DL PPDU combining NDPA frame and a trigger frame for DL CSI feedback request contains HE control field including FG (frequency granularity) information, par 0021, 0578, 0589).


Regarding claim 16 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the request includes a type of the feedback 2requested (see, NDPA trigger frame requesting feedback include AID of an STA and a feedback type, par 0592), a range of the indication requesting feedback, a class of stations to respond to the 3indication requesting feedback, or a combination thereof (Noted: examiner pick one of the option for rejection).

Regarding claim 17 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the plurality of channels comprises a network (see, communication performed between an STA and an AP in a IEEE 802.11ac WLAN system operates in a 5 GHz band, frequency resource units are located to a plurality of STAs and AP(s),  par 0008, 0101, 0608).

Regarding claim 19 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the indication or the request comprises an 2identification of stations that are permitted to provide feedback (see, Fig. 8,  VHT NDPA frame contains feedback indication information including association identifier (AID) information of STA in an STA information field and GID (group ID) for a group of STAs, par 0183, 0215, 0235, 0238, 0534).


Regarding claim 29 (Currently Amended), CHUN’914 discloses an apparatus for wireless communication by an access point (see, Fig.30 and 46, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534, 0781), comprising:
a processor (see, Fig.46, processor 4611, par 0781), 
memory in electronic communication with the processor (see, Fig.46, memory 4612 connected to the processor 4611, par 0781); and 
instructions stored in the memory and executable by the processor (see, Fig.46, memory 4612 connected to the processor 4611 stores instruction to drive the processor 4611, par 0784) to cause the apparatus to:
broadcast, to a plurality of stations (see, Fig.30, STAs, par 0534), an indication requesting feedback associated with one or more network parameters (see, Fig.30, AP sends an (HE) NDPA frame 3010 to STAs with control information such as feedback indication information regarding which DL channel to be measured by each specified STA, par 0534. Noted: AP notifies STAs using broadcast feedback method, par 0530. Noted: network parameters corresponding to channel state information such as the number of preferred streams as a result of the measurement, an MCS level, channel SNR and beamforming feedback vector/matrix, par 0532, 0534); 
broadcast, to the plurality of stations (see, Fig.30, STAs, par 0534), a request for transmission of the feedback identified in the indication (see, Fig. 30, AP sends a trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536. Noted: AP notifies STAs using broadcast feedback method, par 0530 and AP notifies STA using broadcast as indicated in Fig.25, par 0446-0449, 0591), the request indicating a plurality of channels for transmitting the feedback (see, trigger frame 3030 including Resource allocation information to each STA for the UL MU transmission of channel state information about each of the target DL channels to be measured, par 0536-0537), each channel of the plurality of channels mapping to a network parameter of the one or more network parameters (see, Fig. 32, feedback information for a DL channel of targeted DL channels indicated by subfield in HE control field including number of recommended spatial streams, recommended MCS and bandwidth information related to a recommended MCS as response to the request indicated by subfield in HE control field such as coding scheme (MCS) feedback request (MRQ) subfield, par 0215, 0218, 0536-0537,0540 and 0565); 
receive, from at least one of the plurality of stations (see, Fig.30, STAs, par 0534), feedback via at least one channel of the plurality of channels associated with the indication requesting feedback and the request for transmission of the feedback (see, Fig. 30, AP receives feedback frames 3040 including channel state information from STAs which generated by measuring target DL channels indicated in NDPA frame 3010 and trigger frame 3030, par 0537-0538).
CHUN’914 discloses all the claim limitations but fails to explicitly teach:
receive, from at least one of the plurality of stations, feedback via at least one channel of the plurality of channels associated with the indication requesting feedback and the request for transmission of the feedback, each channel of the plurality of channels indicating, via one or more channel characteristics, a selected network parameter of the at least one of the plurality of stations; 
measure the one or more channel characteristics of each channel of the plurality of channels associated with the feedback, the one or more channel characteristics of each channel indicating a quantity Page 7 of 16Application. No. 16/399,100PATENTof stations that used the each channel to indicate the network parameter in response to broadcasting the request; and 
communicate with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Seok#1’200 from the same field of endeavor (see, fig. 4 and 10,  WLAN system including a plurality of APs serving a plurality of STAs, par 0071 and 00236-0239) discloses: receive, from at least one of the plurality of stations (see, STA and peripheral STAs that receives the RTS (request to send), par 0116 and 0118. Noted, non-AP STA corresponding to STA (UE), AP STA corresponding to AP, par 0071), feedback via at least one channel of the plurality of channels associated with the indication requesting feedback and the request for transmission of the feedback (see, fig. 10-11, STA sends CTS only on the sub-channel(s) with highest channel quality (SNR) in response to received RTS from AP on each of the multiple sub-channels, par 0135-0136, 0141 and 0144), each channel of the plurality of channels indicating, via one or more channel characteristics(see, bitmap in the CTS frame indicating an SNR level of each sub-channel, par 0153), a selected network parameter of the at least one of the plurality of stations (see, STA of multiple STAs sends CTS on the sub-channel(s) with highest channel quality (SNR), bitmap in CTS frame indicate an SNR level of each sub-channel, par 0141, 0144, 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Seok#1’200 into that of CHUN’914. The motivation would have been to select sub-channel with best QoS from a plurality of sub-channels (par 0142).
The combination of CHUN’914 and Seok#1’200 discloses all the claim limitations but fails to explicitly teach:
measure the one or more channel characteristics of each channel of the plurality of channels associated with the feedback, the one or more channel characteristics of each channel indicating a quantity Page 7 of 16Application. No. 16/399,100PATENTof stations that used the each channel to indicate the network parameter in response to broadcasting the request; and 
communicate with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses: 
measure the one or more channel characteristics (see, BS measures uplink channel quality of uplink sounding signal of resource block, par 0045-0046) of each channel of the plurality of channels (see, resource block of resource blocks, par 0038) associated with the feedback (see, MSs measures channel quality of all resource blocks upon receiving broadcasting channel quality threshold message and responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold, BS measures uplink channel quality of uplink sounding signal of each of the resource blocks to estimate the measured downlink channel quality for the resource block as measured by each of the MSs, par 0035-0036, 0045-0046), the one or more channel characteristics (see, uplink channel quality of uplink sounding signal of each of the resource blocks, par 0045-0046) of each channel indicating a quantity of stations (see, multiple MSs responses on the resource block, par 0041. Noted, each MS could be identified by subcarrier location in the resource block when measuring channel quality) that used the each channel to indicate the network parameter (see, channel quality threshold, par 0034) in response to broadcasting the request (see, MSs measures channel quality of all resource blocks upon receiving broadcasting channel quality threshold message and responds by transmitting sounding signal on resource block(s) that downlink channel quality is greater than or equal to the channel quality threshold, BS measures uplink channel quality of uplink sounding signal of each of the resource blocks to estimate the measured downlink channel quality for the resource block as measured by each of the MSs, par 0035-0036, 0045-0046); and 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).
The combination of CHUN’914, Seok#1’200 and Wang’608 discloses all the claim limitations but fails to explicitly teach: communicate with one or more of the plurality of stations in accordance with a first network parameter of the one or more network parameters, wherein the first network parameter is based at least in part on the one or more channel characteristics of a channel associated with the first network parameter, and wherein the one or more channel characteristics of the channel are indicative of the quantity of stations that used the channel to indicate the first network parameter.

However Tian’659 from the same field of endeavor (see, fig. 1, wireless communications system 100 includes base stations 105, M2M devices 115, a base station controller 120 and a core network 130, par 0046) discloses: communicate with one or more of the plurality of stations (see, M2M device(s) using first frequency channel, par 0006, 0159) in accordance with a first network parameter (see, frequency of the first frequency channel, par 0159) of the one or more network parameters (see, data continues to be communicated at the first data rate using the first frequency channel between base station and M2M device if ACK received, par 0159), wherein the first network parameter (see, frequency of the first frequency channel, par 0159) is based at least in part on the one or more channel characteristics (see, channel capacity, par 0020) of a channel associated with the first network parameter (see, first frequency channel or second frequency channel is selected based at least in part on the available capacity of each channel that is correlated to channel capacity (associated to the frequency of the first/second frequency channel), par 0020), and wherein the one or more channel characteristics of the channel (see, channel capacity, par 0128) are indicative of the quantity of stations (see, number of M2M stations, par 0128) that used the channel to indicate the first network parameter (see, channel capacity represents the number of M2M devices using the frequency channel simultaneously, M2M stations selects frequency channel as preferred channel according to ACK received (showing good channel quality) and therefore indicates the frequency of the frequency channel when transmitting data afterwards and frequency of the frequency channel can be equated to network parameter, par 0128, 0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Tian’659 into that of CHUN’914 modified by Seok#1’200 and Wang’608. The motivation would have been to manage power of an M2M device by selecting a frequency channel to use based on the RoT threshold of the channel based on a data rate used to transmit on the reverse link (par 0158).



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 and Tian’659 as applied to claim 1 above, and further in view of Garrett et al (US20150237513A1, Priority Date: May 02, 2014).

Regarding claim 6 (Previously Presented), CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659 discloses the method of claim 5 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534).
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: comparing energy detected on a 2first channel to energy detected on a second channel, wherein selecting the first network 3parameter is based at least in part on a difference in the energy detected on the first channel 4and the energy detected on the second channel.

However Garrett’513 from the same field of endeavor (see, fig. 1A and 2, access points 106 could send sounding sequences to device 102 and receive channel feedback in wireless communication system including multiple access points 106 servicing multiple wireless communication devices 102,  paragraph 0013, 0044, 0046) discloses comparing energy detected on a 2first channel to energy detected on a second channel, wherein selecting the first network 3parameter is based at least in part on a difference in the energy detected on the first channel 4and the energy detected on the second channel (see, access point 106 analyzes current & previous channel feedback and measures the correlation between successive channel estimates to make adjustments to transmission parameters or modes, the channel measurement for analysis including power spectral density (PSD), par 0049).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Garrett’513 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to locate devices 102 or to sense persons/objects (par 0049).


Regarding claim 12 (Original),  CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534). 
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: identifying a transmit power 2control parameter, wherein the indication requests a transmit power level for a basic service 3set (BSS).

However Garrett’513 from the same field of endeavor (see, fig. 1A and 2, access points 106 could send sounding sequences to device 102 and receive channel feedback in wireless communication system including multiple access points 106 servicing multiple wireless communication devices 102,  paragraph 0013, 0044, 0046) discloses identifying a transmit power 2control parameter (see, transmission parameters or modes (power levels, MCS levels, MU or SU mode), par 0049), wherein the indication requests a transmit power level for a basic service 3set (BSS) (see, access point 106  analyze current and previous channel feedback to make adjustments to transmission parameters or modes (power levels, MCS levels, MU or SU mode) for the service area, par 0049).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Garrett’513 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to locate devices 102 or to sense persons/objects (par 0049).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 and Tian’659 as applied to claim 1 above, and further in view of Bajko et al ( US 20170070950 A1).

Regarding claim 9 (Original), CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534).
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: further comprising selecting a list of basic service set 2(BSS) candidates associated with a primary channel for the access point, wherein the 3indication includes the list of BSS candidates and the selected network parameter is one of 4the BSS candidates.

However Bajko’950 from the same field of endeavor (see, fig. 1, wireless communications network 100 comprises multiple basic service set BSS formed by different AP,  paragraph 0014) discloses further comprising selecting a list of basic service set 2(BSS) candidates associated with a primary channel for the access point, wherein the 3indication includes the list of BSS candidates and the selected network parameter is one of 4the BSS candidates (see, Fig.2,  AP 111 provide BSS Transition Candidate list to STA 101 which collected from other station that is previously in another BSS, and STA 101 can evaluate to see if any of the candidate APs have better conditions according to the set of parameters, par 0022-0024).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Bajko’950 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to assist the STA 111 in the transition from current serving AP 111 to a new AP (par 0026).

Regarding claim 18 (Original), CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the plurality of stations comprises one or 2more of stations associated with the access point (see, Fig. 1, STA2 and STA3 function as AP enables associated STAs (e.g., the STA 1 and the STA 4) to access the DS, par 0096), other access points that are within a transmission range of the access point (see, neighbor BSS other than servicing BSS causing interference, interconnected BSSs within DS(distribution system), par 0092-0093, 0432), 4stations associated to other access points that are within the transmission range of the access 5point (see, interference level from a neighbor BSS is allocated to an STA, par 0432. Noted: implied multiple STA may applied to the same situation, interference shows neighbor BSS and are within the transmission range of the servicing BSS).
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: stations intending to associate with the 3access point.

However Bajko’950 from the same field of endeavor (see, fig. 1, wireless communications network 100 comprises multiple basic service set BSS formed by different AP,  paragraph 0014) discloses stations intending to associate with the 3access point (see, STAs 101 and 102 initiates a transition to another access point, par 0019, 0028).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Bajko’950 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to change the multimedia to a higher resolution for more bandwidth between the STA 101 and the AP 111 (par 0018).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 and Tian’659 as applied to claim 1 above, and further in view of MA (US 20190313328 A1, Priority Date: Nov 1, 2017).

Regarding claim 13 (Original), CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534).
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: selecting a list of basic service set 2(BSS) color candidates, wherein the indication requesting feedback includes a list of BSS 3color candidates, wherein one of the selected BSS color candidates is the selected network 4parameter.

However MA’328 from the same field of endeavor (see, fig. 1, configuration of a wireless LAN system 100 includes multiple STAs and APs applies to SR transmission based on OBSS-PD,  paragraph 0042) discloses selecting a list of basic service set 2(BSS) color candidates (see, Fig.5,  AP transmits the measurement request for paired BSS Colors to STA, par 0063), wherein the indication requesting feedback includes a list of BSS 3color candidates, wherein one of the selected BSS color candidates is the selected network 4parameter (see, Fig.5,  AP transmits the measurement request to STA, STA checked OBSS RSSI table and sends measurement report to the AP includes the maximum value and the minimum value of the RSSI and information relating to respective paired BSS Colors, and AP finally perform SR transmission according to the measurement reports, par 0063, 0078).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Bajko’950 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to realize functionality relating to downlink SR transmission based on OBSS-PD (par 0058).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 and Tian’659 as applied to claim 1 above, and further in view of Cariou et al (US 20190089424 A1, Pro US 62588772 Priority Date: 20171120).

Regarding claim 14 (Original),  CHUN’914 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534), wherein the indication is included in a beacon frame (see, Fig.6, frame control field within an MAC frame with type of an MAC frame to indicate management frames as beacon frame , par 0192, 0196, 0199), 2and wherein the request is included in a feedback report trigger frame (see, Fig. 30, AP sends a trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536).
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: wherein the request is included in a feedback report poll trigger frame.

However Cariou’424 from the same field of endeavor (see, fig. 1, wireless network 100 may include multiple user devices 120 and multiple access points (AP) 102 performing NDP feedback report,  paragraph 0027) discloses wherein the request is included in a feedback report poll trigger frame (see, Fig.1 and 4, AP 102 send NDP feedback report poll ( NFRP) trigger frame to one or more station devices to indicate multiple allocations for feedback of unassociated STAs, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Cariou’424 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to realize functionality relating to send a feedback response to the poll request of the NFRP trigger frame (par 0062).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 and Tian’659 as applied to claim 1 above, and further in view of Seok#2 (US20150208436A1).

Regarding claim 15 (Original), CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659 discloses the method of claim 1 (see, Fig.30, AP instructs each of plurality of STAs to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol using a NDPA frame, a NDP frame and a trigger frame, par 0530, 0532-0534),
The combination of CHUN’914, Seok#1’200, Wang’608 and Tian’659 discloses all the claim limitations but fails to explicitly teach: further comprising identifying a target feedback 2request transmit time for broadcasting the request, wherein the indication includes the target 3feedback request transmit time.

However Seok#2’436 from the same field of endeavor (see, fig. 1, IEEE 802.11 system
includes a plurality of BSS servicing a plurality of STAs,  paragraph 0063) discloses further comprising identifying a target feedback 2request transmit time for broadcasting the request, wherein the indication includes the target 3feedback request transmit time (see, Fig.9 and 23, STA set “previous TBTT (Target Beacon Transmission Time) offset” value to a difference (T2−T1) between a first time T1 at which STA receives a beacon frame broadcasted from AP and a second time T2 at which STA transmits the NDP PS-Poll frame, par 0130, 0272. Noted: previous TBTT (Target Beacon Transmission Time) offset shows relative timing of transmit time T2).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Seok#2’436 into that of CHUN’914 modified by Seok#1’200, Wang’608 and Tian’659. The motivation would have been to determine whether the beacon that triggers the corresponding NDP PS-Poll frame through the previous TBTT offset value is a beacon having been transferred from the AP (par 0273).



Claims 20-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608.

Regarding claim 20 (Currently Amended), CHUN’914 discloses a method for wireless communication by a station (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), comprising:  
2receiving, from an access point (see, Fig.30, AP, par 0534), an indication requesting feedback from the station 3associated with one or more network parameters (See, Fig.30, STAs receive an (HE) NDPA frame 3010 from AP with control information such as feedback indication information regarding which DL channel to be measured by specified STA, par 0534. Noted: network parameters corresponding to channel state information such as the number of preferred streams as a result of the measurement, an MCS level, channel SNR and beamforming feedback vector/matrix, par 0532, 0534); 
selecting a first network parameter (see, preferred streams and MCS level, par 0532) of the one or more network parameters based at least in part on receiving the indication (See, obtain channel state information such as number of preferred streams and MCS level by measuring target DL channels indicated in the NDPA frame 3010, par 0532, 0537);
receiving, from the access point (see, Fig.30, AP, par 0534), a request for transmission of the feedback identified in the indication to the access point (see, Fig. 30, AP sends a trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536), the request indicating a plurality of channels for transmitting the feedback (see, trigger frame 3030 including Resource allocation information to each STA for the UL MU transmission of channel state information about each of the target DL channels to be measured, par 0536-0537). 
CHUN’914 discloses all the claim limitations but fails to explicitly teach:
receiving, from the access point, a request for transmission of the feedback identified in the indication to the access point, the request indicating a plurality of channels for transmitting the feedback, each channel of the plurality of channels mapping, via one or more channel characteristics, to a network parameter of the one or more network parameters; and 
transmitting, on a channel, the one or more channel characteristics based at least in part on receiving the request, the channel and the one or more channel characteristics Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter selected by the station.

However Seok#1’200 from the same field of endeavor (see, fig. 4 and 10,  WLAN system including a plurality of APs serving a plurality of STAs, par 0071 and 00236-0239) discloses: 
receiving, from the access point (see, fig. 10, AP, par 0135), a request for transmission of the feedback(see, CTS of each channel as feedback to RTS, par 0136) identified in the indication to the access point (see, fig. 8(b) and 10,  AP sends RTS configured to use each of 20 MHz channels to peripheral STAs and expects CTS from STAs, par 0118 and 0135), the request indicating a plurality of channels for transmitting the feedback (see, RTS indicates to expect CTS as response on each of the multiple 20 MHz channel, par 0136), each channel of the plurality of channels (see, each of sub-channels, 0141) mapping, via one or more channel characteristics (see, bitmap in CTS frame indicates SNR level of each sub-channel, par 0153), to a network parameter (see, sub-channel with highest channel quality (SNR), par 0144) of the one or more network parameters (see, fig. 10-11, STA sends CTS only on the sub-channel(s) with highest channel quality (SNR) in response to received RTS from AP on each of the multiple sub-channels, par 0135-0136, 0141 and 0144); and 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Seok#1’200 into that of CHUN’914. The motivation would have been to select sub-channel with best QoS from a plurality of sub-channels (par 0142).
The combination of CHUN’914 and Seok#1’200 discloses all the claim limitations but fails to explicitly teach: transmitting, on a channel, the one or more channel characteristics based at least in part on receiving the request, the channel and the one or more channel characteristics Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter selected by the station.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses: transmitting, on a channel (see, selected one or more resource blocks, par 0038), the one or more channel characteristics (see, acceptable channel quality indicated by SNR, SINR, CINR, par 0032) based at least in part on receiving the request (see, channel quality threshold message 412 broadcasted by BS, par 0032), the channel and the one or more channel characteristics (see, acceptable channel quality indicated by SNR, SINR, CINR, par 0032) Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter (see, selected frequency of the resource block, par 0023) selected by the station (see, MS transmits to BS on the selected one or more resource blocks with acceptable downlink channel quality (greater than or equal to the channel quality threshold) upon receipt of the broadcast channel quality threshold message 412, par 0035. MS transmits to BS on the selected one or more resource blocks and therefore shows the selected frequency (of resource block) by transmitting on the resource block).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).


Regarding claim 21 (Previously Presented), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein transmitting the one or more channel characteristics (see, number of preferred streams and location(s) of N FGs having the best channel state, par 0532, 0587) 2on the channel comprises transmitting, to the access point, a response that includes data 3indicating the selected network parameter (see, Fig. 30, STAs generate and transmit to AP on the scheduled UL resource the feedback frames 3040 including channel state information such as number of preferred streams and location(s) of N FGs having the best channel state, par 0532, 0537-0538, 0587).

Regarding claim 22 (Original),  CHUN’914 discloses the method of claim 21 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein the data includes a single bit representing a 2binary response to the indication requesting feedback, or a plurality of bits representing a 3value in response to the indication requesting feedback, or a combination thereof (see, channel state information including the number of preferred streams and location(s) of N FGs having the best channel state as a result of the channel state measurement instruct by AP NDPA frame 3010, par 0532, 0534. Noted: a plurality of bits used to indicate number of preferred streams and location(s) of N FGs having the best channel state).

Regarding claim 23 (Previously Presented), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein the one or more channel characteristics (see, SNR value and beamforming feedback matrix, par 0532) include at least one of an energy transmitted on at least one channel of the plurality of channels, a quantity of stations using at least one channel of the plurality of channels (see, channel state information including SNR value and beamforming feedback matrix generated by each of multiple STAs with respect to full or partial transmission band of the DL PPDU, par 0534, 0776), a quantity of stations contending for access to at least one channel of the plurality of channels, a quantity of packets being communicated over at least one channel of the plurality of channels, or a quantity of packets (Noted: examiner pick one of the option for rejection).

Regarding claim 24 (Previously Presented), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), further comprising measuring the one or more 2characteristics of a communication link based at least in part on receiving the indication (Note, STA measures target DL channels indicated in the NDPA frame 3010 and the trigger frame 3030, generates feedback frames containing channel state information, par 0537), 3wherein selecting the first network parameter (see, preferred streams, par 0532) is based at least in part on measuring the one or 4more characteristics (see, STA measures channel state and feedback detailed information, such as the number of preferred streams as a result of the measurement, par 0532) .

Regarding claim 25 (Original), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein the indication includes a list of channel 2candidates to serve as a primary channel for the access point (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, par 0546 and 0548), the method further comprising 3selecting a channel candidate from the list of channel candidates based at least in part on the 4receiving the indication, wherein the selected network parameter (see, FG (frequency granularity) unit, par 0578) comprises the selected 5channel candidate (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, each STA reports the location of N (1 or more) FGs having the best channel state accordingly, par 0546, 0548 and 0578).

Regarding claim 26 (Original), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein the indication includes a list of frequency 2spectrum band candidates associated with a primary channel for the access point (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, STA perform DL CSI feedback as requested to obtain channel state of each frequency resource unit, par 0546, 0548 and 0608), the method 3further comprising selecting a frequency spectrum band candidate from the list of frequency 4spectrum band candidates based at least in part on the receiving the indication, wherein the 5selected network parameter (see, FG (frequency granularity) unit, par 0578) is the selected frequency spectrum band candidate (see, fig.31, FB resource indication field in HE control field indicates all of transfer channels (a full bandwidth) or some transfer channels (partial bandwidth) of an UL/DL PPDU should be measured, each STA reports the location of N (1 or more) FGs having the best channel state accordingly, par 0546, 0548 and 0578).

Regarding claim 28 (Original), CHUN’914 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534), wherein the indication requesting feedback is 2associated with spatial reuse (see, DL PPDU combining NDPA frame and a trigger frame for DL CSI feedback request contains HE control field including FG (frequency granularity) information, par 0021, 0578, 0589), the method further comprising selecting a spatial reuse 3parameter (see, feedback frequency granularity (FG), par 0560) for a basic service set (BSS) based at least in part on the receiving the indication, 4wherein the selected network parameter (see, FG(s) with the best channel state, par 0587) is the selected spatial reuse parameter (Note, obtains a channel state in an FG (frequency granularity) unit for a BSS and indicates the location of N (N=1 or more) FGs having the best channel state and send feedback information, par 0087, 0578, 0587).

Regarding claim 30 (Currently Amended), CHUN’914 discloses an apparatus for wireless communication by a station (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534, 0781), comprising:  
2a processor (see, Fig.46, processor 4611, par 0781), 
3memory in electronic communication with the processor (see, Fig.46, memory 4612 connected to the processor 4611, par 0781); and  
4instructions stored in the memory and executable by the processor (see, Fig.46, memory 4612 connected to the processor 4611 stores instruction to drive the processor 4611, par 0784) to cause the 5apparatus to: 
2receiving, from an access point (see, Fig.30, AP, par 0534), an indication requesting feedback from the station 3associated with one or more network parameters (See, Fig.30, STAs receive an (HE) NDPA frame 3010 from AP with control information such as feedback indication information regarding which DL channel to be measured by specified STA, par 0534. Noted: network parameters corresponding to channel state information such as the number of preferred streams as a result of the measurement, an MCS level, channel SNR and beamforming feedback vector/matrix, par 0532, 0534); 
select a first network parameter (see, preferred streams and MCS level, par 0532) of the one or more network parameters based at least in part on receiving the indication (See, obtain channel state information such as number of preferred streams and MCS level by measuring target DL channels indicated in the NDPA frame 3010, par 0532, 0537);
receive, from the access point (see, Fig.30, AP, par 0534), a request for transmission of the feedback identified in the indication to the access point (see, Fig. 30, AP sends a trigger frame 3030 that triggers UL MU transmission to the STAs and the frame contains Resource allocation information to each STA for the UL MU transmission of channel state information about a DL channel, par 0536), the request indicating a plurality of channels for transmitting the feedback (see, trigger frame 3030 including Resource allocation information to each STA for the UL MU transmission of channel state information about each of the target DL channels to be measured, par 0536-0537).
CHUN’914 discloses all the claim limitations but fails to explicitly teach:
receive, from the access point, a request for transmission of the feedback identified in the indication to the access point, the request indicating a plurality of channels for transmitting the feedback, each channel of the plurality of channels mapping to a network parameter of the one or more network parameters; and 
transmit, on a channel, the one or more channel characteristics based at least in part on receiving the request, the channel and the one or more channel characteristics Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter selected by the station.

However Seok#1’200 from the same field of endeavor (see, fig. 4 and 10,  WLAN system including a plurality of APs serving a plurality of STAs, par 0071 and 00236-0239) discloses: 
receive, from the access point (see, fig. 10, AP, par 0135), a request for transmission of the feedback(see, CTS of each channel as feedback to RTS, par 0136) identified in the indication to the access point (see, fig. 8(b) and 10,  AP sends RTS configured to use each of 20 MHz channels to peripheral STAs and expects CTS from STAs, par 0118 and 0135), the request indicating a plurality of channels for transmitting the feedback (see, RTS indicates to expect CTS as response on each of the multiple 20 MHz channel, par 0136), each channel of the plurality of channels (see, each of sub-channels, 0141) mapping, via one or more channel characteristics (see, bitmap in CTS frame indicates SNR level of each sub-channel, par 0153), to a network parameter (see, sub-channel with highest channel quality (SNR), par 0144) of the one or more network parameters (see, fig. 10-11, STA sends CTS only on the sub-channel(s) with highest channel quality (SNR) in response to received RTS from AP on each of the multiple sub-channels, par 0135-0136, 0141 and 0144); and 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Seok#1’200 into that of CHUN’914. The motivation would have been to select sub-channel with best QoS from a plurality of sub-channels (par 0142).
The combination of CHUN’914 and Seok#1’200 discloses all the claim limitations but fails to explicitly teach: transmit, on a channel, the one or more channel characteristics based at least in part on receiving the request, the channel and the one or more channel characteristics Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter selected by the station.

However Wang’608 from the same field of endeavor (see, fig. 1,  wireless network 102 including a base station (BS) 104 and mobile stations (MSs), par 0018) discloses: transmit, on a channel (see, selected one or more resource blocks, par 0038), the one or more channel characteristics (see, acceptable channel quality indicated by SNR, SINR, CINR, par 0032) based at least in part on receiving the request (see, channel quality threshold message 412 broadcasted by BS, par 0032), the channel and the one or more channel characteristics (see, acceptable channel quality indicated by SNR, SINR, CINR, par 0032) Page 5 of 15Application. No. 16/399,100PATENTindicating the first network parameter (see, selected frequency of the resource block, par 0023) selected by the station (see, MS transmits to BS on the selected one or more resource blocks with acceptable downlink channel quality (greater than or equal to the channel quality threshold) upon receipt of the broadcast channel quality threshold message 412, par 0035. MS transmits to BS on the selected one or more resource blocks and therefore shows the selected frequency (of resource block) by transmitting on the resource block).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Wang’608 into that of CHUN’914 modified by Seok#1’200. The motivation would have been to allocate resource block(s) to MS in either an UL or DL direction based on the sounding signal received from the MS (par 0044).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN’914 in view of Seok#1’200, and further in view of Wang’608 as applied to claim 20 above, and further in view of Bajko et al ( US 20170070950 A1).

Regarding claim 27 (Original), CHUN’914 modified by Seok#1’200 and Wang’608 discloses the method of claim 20 (see, Fig.30, STA receives NDPA frame, an NDP frame and a trigger frame from AP to be instructed to measure a channel state and to feedback detailed information by broadcast feedback method with DL sounding protocol, par 0530, 0532-0534).
The combination of CHUN’914, Seok#1’200 and Wang’608 discloses all the claim limitations but fails to explicitly teach: wherein the indication includes a list of basic service 2set (BSS) candidates associated with a primary channel for the access point, the method 3further comprising selecting a BSS candidate from the list of BSS candidates based at least in 4part on the receiving the indication, wherein the selected network parameter is the selected 5BSS candidate.

However Bajko’950 from the same field of endeavor (see, fig. 1, wireless communications network 100 comprises multiple basic service set BSS formed by different AP,  paragraph 0014) discloses wherein the indication includes a list of basic service 2set (BSS) candidates associated with a primary channel for the access point (see, Fig.2,  AP 111 provide BSS Transition Candidate list to STA 101 which collected from other station that is previously in another BSS for evaluation of channel condition, par 0017, 0022-0024), the method 3further comprising selecting a BSS candidate from the list of BSS candidates based at least in 4part on the receiving the indication, wherein the selected network parameter (see, candidate AP being selected for transition, par 0024) is the selected 5BSS candidate (Note, STA 101 can evaluate to see if any of the candidate APs in the BSS Transition Candidate list have better conditions according to the set of parameters and determine to make transition to the candidate AP, par 0022-0024).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Bajko’950 into that of CHUN’914 modified by Seok#1’200 and Wang’608. The motivation would have been to assist the STA 111 in the transition from current serving AP 111 to a new AP (par 0026).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473